          Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

     v.                                              CRIMINAL No. 1:18-10154-DPW

 FRANCIS M. REYNOLDS,                                FILED UNDER SEAL
                                                     REDACTED VERSION FILED ON
           Defendant                                 PUBLIC DOCKET


                  GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION
                          FOR RELEASE PENDING APPEAL

          The government respectfully submits this opposition to the defendant’s motion for

release pending appeal, motion to receive jury room extraneous documents, and motion to extend

his report date to May 2021 (Dkt. Nos. 367, 370, and 384). Reynolds has not identified a

“substantial issue” for appeal, let alone one that demonstrates the likelihood of success required

to support a stay of his sentence. Although it is difficult to tell exactly what he is claiming, none

of the issues that he raises (e.g., he appears to claim that he is entitled to a new trial due to

alleged juror and government misconduct) was properly preserved during the original district

court proceedings, is supported by the facts or record, or has merit. In the absence of a coherent

explanation of why the district court committed an error of the magnitude that would likely

require his convictions to be vacated, there is no basis for staying Reynolds’s sentence pending

the outcome of his appeal. For these same reasons, and those set forth below, the defendant’s

motion to receive jury room extraneous documents and motion to extend his report date should

also be denied.

                            FACTUAL AND PROCEDURAL BACKGROUND

          On April 24, 2018, Reynolds and his two co-defendants, M. Jay Herod and Kenneth

Stromsland, were arrested on a complaint charging them with securities fraud in connection with
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 2 of 20



the promotion of and manipulative trading in the shares of biotech start-up PixarBio. See Dkt.

Nos. 3, 15. There was never any challenge made to the probable cause determination supporting

the defendant’s arrest and never any finding of lack of probable cause for that arrest or any other

defect in the complaint affidavit.

       Incident to the arrests, law enforcement agents seized a total of five mobile phones – three

from Reynolds, one from Herod, and one from Stromsland. Two days later, on April 26, 2018,

the government submitted an application for a warrant to search two of Reynolds’s phones as well

as the phones of Herod and Stromsland. The Honorable M. Page Kelley issued the search warrant

the same day.

       On May 22, 2018, the grand jury returned an indictment charging Reynolds and Herod

with two counts of securities fraud, and on February 26, 2019, the grand jury returned a

superseding indictment charging Reynolds with one count of securities fraud and two counts of

obstruction of an agency proceeding. See Dkt. Nos. 26, 105.

       Prior to trial, the defendant filed (among other pretrial motions) a motion to suppress

evidence obtained from the phones seized at the time of arrest. See Dkt. No. 134. In support of

his motion, Reynolds argued, first, that the search warrant for examination of the phones was based

on a materially false allegation in the supporting affidavit and, second, that the affidavit did not

sufficiently establish probable cause. With respect to the first argument, the defendant claimed

that the affidavit’s description of a text message between Herod and an acquaintance of his was

inconsistent with a related statement made in an FBI 302 report of an interview with Herod’s

acquaintance. The government disputed the grounds for suppression but ultimately represented

that it did not intend to use any evidence from the phones in its case-in-chief at trial, rendering the

motion moot. See Dkt. No. 172. No evidence from the phones was introduced at any stage of



                                                  2
         Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 3 of 20



trial.

         Following a 14-day trial, a jury convicted Reynolds of all four charges in the superseding

indictment. See Dkt. No. 229. On the 13th day of trial – Friday, October 25, 2019 – following

closing arguments and jury instructions, the jury was sent to deliberate. See Dkt. No. 227. The

following Monday morning, the final day of trial, one of the jurors reported running late and not

feeling well. See Dkt. No. 228.     After consulting with counsel, the clerk made further inquiry.

See id. Based upon the reported illness, and with the agreement of counsel for both parties, the

Court dismissed the juror in question, seated an alternate juror, and instructed the jury to restart

deliberations, which they did beginning around 11:00 that morning. See id.

         At about 1:40 that afternoon, the Court convened a lobby conference with counsel for both

parties and the defendant. See Dkt. No. 314, Sealed Transcript of Jury Trial Day Fourteen (Lobby

Conference).

                         [REDACTED DUE TO MATERIAL UNDER SEAL]




                                                 3
Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 4 of 20



        [REDACTED DUE TO MATERIAL UNDERAL SEAL]




                               4
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 5 of 20




       At 3:15 that afternoon (after submitting a question to which the Court, after consultation

with counsel, returned a written response), the jury notified the Court that it had a verdict. See

Dkt. No. 228. The verdict was returned in open court at 3:40 p.m. See id. Defense counsel

requested that the Court poll the jury, which the Court did, and all jurors indicated agreement with

the verdict. See Dkt. No. 386 at 28. At that point, the Court asked if there was anything further,

and defense counsel responded, “No, Your Honor.” Id. at 29.

       On November 12, 2019, the defendant moved for acquittal or, in the alternative, for a new

trial. See Dkt. No. 235. In that motion, the defendant argued that the evidence at trial was not

sufficient to sustain his convictions and that the interest of justice required a new trial based upon

the government’s handling of an allegation regarding co-defendant and trial witness Jay Herod.

See id. The motion did not raise any issue concerning the alleged juror misconduct, lack of

probable cause for arrest, or falsified evidence now raised in the defendant’s motion for release

pending appeal. See id.

       On February 13, 2020, during the defendant’s sentencing hearing, the Court denied the

defendant’s motion for acquittal/a new trial. See Dkt. No. 269. The Court found that it was clear

a reasonable jury could fairly have found the defendant guilty of the charges based on the evidence

presented, that the defendant had an adequate opportunity to pursue the Herod allegation, and that

there was “nothing in that aspect of the motion for new trial or for judgment of acquittal that [was]

supportable.” Dkt. No. 376 at 3–4. Also during the hearing, the Court addressed the defendant’s

motion (filed prior to sentencing) requesting a copy of the sealed transcript of the lobby conference

discussed above. See Dkt. No. 249. The Court stated that it would provide the transcript to counsel



                                                  5
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 6 of 20



on the condition that Reynolds submit a declaration that he would not contact, directly or

indirectly, any juror. Dkt. No. 376 at 57–58. The defendant thereafter filed an affidavit declaring

that he had requested a copy of the transcript for use in judicial proceedings and for no other

purpose and that he would not contact any juror or publicly discuss any juror except in connection

with a legal filing. See Dkt. No. 272.

        On February 18, 2020, during the defendant’s continued sentencing hearing, the Court

again raised concerns regarding the defense’s request for access to the lobby conference transcript.

See Dkt. No. 286 at 3–6. The Court noted its responsibility to ensure that jurors are not contacted

in a way that might be viewed as harassment and inquired as to what judicial proceedings the

transcript may be relevant. Id. at 3–4. Counsel for the defendant responded: “It would be this

case and appeal.” Id. at 3. The Court noted that the case before the district court was going to be

ending that day (upon imposition of the defendant’s sentence). Id. at 4. Counsel for the defendant

asserted that the transcript could be relevant to “[w]hatever direct and collateral attacks Mr.

Reynolds may have.” Id. The Court reminded the defense of the need to raise issues with the

district court in the first instance, explaining, “if a collateral attack or something that is a foundation

for a collateral attack is not made in connection with the direct case, it has additional problems.”

Id. The Court specifically expressed a concern about sandbagging, stating, “what I am concerned

about is that this is being banked as a hostage to fortune that is not being presented fairly and

square-up in this court so that I can deal with it in this court if there’s some issue.” Id. The

defendant nonetheless did not raise any issue about juror misconduct (or any of the other issues

now raised in his motion for release pending appeal) at that time or at any point prior to his filing

a notice of appeal.

        The Court ultimately sentenced Reynolds to seven years in prison and three years of



                                                    6
         Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 7 of 20



supervised release, see Dkt. No. 291, after finding that, “among economic crimes, this is as serious

[an] offense as I’ve encountered[.]” Dkt. No. 286 at 77. Reynolds filed a timely notice of appeal,

see Dkt. No. 300, and has elected to represent himself in connection with the appellate proceedings.

        Upon the defendant’s motion and with the government’s assent, this Court has now thrice

extended Reynolds’s report date, based largely on concerns surrounding the ongoing COVID-19

pandemic and difficulties presented by Reynolds’s pro se status. See Dkt. Nos. 316–318, 355–

356, 371, 373–374.1 The defendant’s current report date is November 15, 2020. See Dkt. No. 374.

        Beginning in June 2020, Reynolds filed three successive motions in the First Circuit

seeking a stay of his sentence pending appeal. The government opposed the motions, pointing out

(among other things) that the defendant had not sought a stay of his sentence in the district court.

The First Circuit denied each of the motions without prejudice to renewal/consideration in the

district court.

        On August 31, 2020, Reynolds filed the instant motion in this Court seeking release

pending appeal. See Dkt. No. 367. On September 4 and 9, 2020, he filed two memoranda in

support of the motion. See Dkt. Nos. 372 and 375, respectively. Reynolds’s motion, although

difficult to decipher, appears to identify the following as potential substantial issues on appeal:

        (1)   Unpreserved claim as to alleged juror misconduct in connection with the above-
              discussed extraneous documents brought into the jury room;

        (2)   Unpreserved and factually mistaken claims of alleged falsification of evidence in
              support of the arrest warrant and indictment, which appear to be largely based upon
              the defendant’s incorrect understanding that there was a finding of lack of probable
              cause for his arrest;

        (3)   Unpreserved claims that the government withheld exculpatory evidence, which
              appear to be largely based on the defendant’s mistaken assertion that the government

        1
         With respect to Reynolds’s third motion to extend his report date to November 15, 2020,
the government assented to an additional 30-day extension (to October 15, 2020) but opposed the
full 60-day extension sought by the defendant. See Dkt. No. 373.
                                                  7
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 8 of 20



             had an affirmative obligation to gather, produce, and introduce at trial evidence that
             the defendant believes would have been helpful to him;

       (4)   A variety of other claims that were not raised in connection with the district court
             proceedings and/or are irrelevant to the validity of the verdict, including:

              (i)     Statements made during trial and in connection with sentencing about
                      Reynolds himself and PixarBio’s NeuroRelease product;

              (ii)    Claims about InVivo and related patents that were not part of the evidence
                      or issues presented at trial;

              (iii)   Claims about the SEC civil proceeding and other civil litigation, the SEC
                      asset freeze, and criminal asset forfeiture; and

              (iv)    A variety of other unsupported and/or incorrect factual allegations,
                      accusations, and ramblings.

See Dkt. Nos. 367, 367-1 at 6–7 and 15, 372, 375.

       On September 16, 2020, Reynolds filed a motion to extend his report date to May 10, 2021.

See Dkt. No. 384, which appears to rely upon the same arguments raised in support of his motion

for release pending appeal.

                                           ARGUMENT

       Reynolds’s motion for release pending appeal should be denied because he has failed to

set forth a – nor is there any – substantial question of law or fact as required to support a stay of

his sentence. The primary issues that he appears to be raising were not properly raised or preserved

during these proceedings, and none has any merit.             Many of his assertions are simply

indecipherable and/or are irrelevant to the validity of the verdict.

       To warrant a stay of his sentence, Reynolds has the burden of establishing that his appeal

raises a substantial question of law or fact, which, if decided in his favor, is likely to result in

reversal of his convictions, a new trial, or a non-jail sentence. See 18 U.S.C. § 3143(b)(1)(B);

United States v. Bayko, 774 F.2d 516, 520–523 (1st Cir. 1985). A “substantial question” is one

that is “close” in the sense that, on appeal, it “very well could be decided the other way.” Bayko,

                                                  8
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 9 of 20



774 F.2d at 520–23. The “likelihood prong” requires the defendant to demonstrate that “if that

substantial question is determined favorably to defendant on appeal, that decision is likely to result

in reversal or an order for new trial on all counts on which imprisonment has been imposed.” Id.

In other words, the statute imposes “a requirement that the claimed error not be harmless or

unprejudicial.” Id. at 523. Moreover, the mere “possibility of reversal” is not enough to justify

release pending appeal. Id.

       Where, as here, any issues raised by the defendant on appeal have been waived because

they were not raised before the district court and/or are without merit, let alone sufficient to

overturn the verdict, there is no legal basis for such a stay.

I.     THE ISSUE OF THE EXCUSED JUROR’S REVIEW OF EXTRANEOUS MATERIAL
       HAS BEEN WAIVED AND DOES NOT RISE TO THE LEVEL OF A SUBSTANTIAL
       QUESTION.

       The defendant argues that potential juror misconduct raises a substantial issue for appeal.

He is incorrect for multiple reasons. First, he did not raise an objection to this Court’s handling of

the issue in connection with these proceedings and has therefore waived the issue. Second, the

juror in question was excused from the jury, and the Court handled the issue appropriately with

respect to the remaining jurors.

       A.      The Defendant Waived Any Issue of Juror Misconduct by Failing to Object When
               the Issue Was Disclosed during Trial or at Any Time Before Appeal.

       No claim relating to the review of extraneous material by a juror can raise a substantial

issue for appeal because the defendant failed to object to the procedure used by the Court to address

the issue at the time it was raised, nor did he raise the issue at any other time prior to the verdict

or even in his post-trial motion for acquittal/a new trial. The defendant has therefore waived the

issue for purposes of his appeal. As the First Circuit has explained:

       [A] defendant’s failure to raise a claim of juror bias until after trial, when the issue
       of potential bias was known by the defendant during trial, amounts to a waiver of

                                                   9
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 10 of 20



        the claim. Other circuits that have discussed the issue uniformly agree. Any other
        rule would allow defendants to sandbag the court by remaining silent and gambling
        on a favorable verdict, knowing that if the verdict went against them, they could
        always obtain a new trial by later raising the issue of juror misconduct.

United States v. Costa, 890 F.2d 480, 482 (1st Cir. 1989) (citation omitted). See also United States

v. Desir, 273 F.3d 39, 43 (1st Cir. 2001) (“[W]e have previously held that a defendant who has

knowledge of juror misconduct or bias at the time of trial waives such a claim by failing to raise it

until after trial.”); United States v. Rowe, 144 F.3d 15, 20–21 (1st Cir. 1998) (rejecting challenge

to district court’s handling of issue involving Juror B as “governed by the [anti-sandbagging] rule

that ‘a defendant’s failure to raise a claim of juror bias until after trial, when the issue of potential

bias was known by the defendant during trial, amounts to a waiver of the claim.’”); United States

v. Morris, 977 F.2d 677, 685–688 (1st Cir. 1992) (where defense was aware of potential

impropriety in jury deliberations before verdict but did raise any objection until after verdict,

objection was waived). As explained by the Court in Morris, “We will not allow counsel to stand

by quietly and gamble on a favorable verdict, only to complain when it turns out to be otherwise.”

Id. at 686.

        Moreover, the First Circuit has specifically held that the failure to ask for dismissal of a

juror in the face of a claim of misconduct waives the claim. See United States v. Kelly, 722 F.2d

873, 881 (1st Cir. 1983). Here, the defendant not only failed to ask for dismissal of any of the

remaining jurors, but he also assented to the Court’s handling of the issue and did not ask for

further inquiry. Cf. id. (defendant specifically asked for further inquiry of the juror and the court

denied the request). Thereafter, he did not raise the issue again in connection with these

proceedings, even in the face of this Court’s warning of the need to raise issues with the district

court in the first instance.     As noted above, this Court explicitly stated its concern about




                                                   10
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 11 of 20



sandbagging with respect to the juror issue. See Dkt. No. 286 at 4. The defendant failed to heed

the Court’s warning and instead filed a notice of appeal.

       “It is a bedrock rule that when a party has not presented an argument to the district court,

she may not unveil it in the court of appeals.” United States v. Slade, 980 F.2d 27, 30 (1st Cir.

1992) (citations omitted). “Phrased another way, a party is not at liberty to articulate specific

arguments for the first time on appeal simply because the general issue was before the district

court.” Id. at 31. As the First Circuit has explained:

       Ordinarily, a party who fails to lodge an objection or raise an argument below is
       deemed to have forfeited the argument and faces plain error review. But where a
       party “intentional[ly] relinquish[es] or abandon[s] ... a known right” and that right
       is waivable, he may not revive his waived argument on appeal at all.

United States v. Delgado-Sanchez, 849 F.3d 1, 6 (1st Cir. 2017) (citations omitted). By failing to

object in the face of repeated opportunities to do so, the defendant intentionally abandoned any

rights he may have had with respect to the excused juror’s conduct and so he may not raise it on

appeal. Even if he were deemed to have merely forfeited the argument, for all of the reasons

discussed below, there was no error – let alone plain error – here.2

       B.      This Court Appropriately Handled the Excused Juror’s Review of
               Extraneous Material.

       Even if it had been properly raised in the district court, the alleged juror misconduct does

not raise a substantial issue on appeal because this Court handled the matter appropriately.




       2
          To show plain error, the defendant would have to show “(1) that an error occurred (2)
which was clear or obvious and which not only (3) affected [his] substantial rights, but also (4)
seriously impaired the fairness, integrity, or public reputation of the judicial proceedings.” United
States v. Arsenault, 833 F.3d 24, 29 (1st Cir. 2016) (alteration in original) (quoting United States
v. Ruiz-Huertas, 792 F.3d 223, 226 (1st Cir. 2015)).
                                                 11
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 12 of 20



               1. Standard of Review

       The First Circuit reviews the adequacy of a district court’s investigation of and response to

evidence of juror bias or misconduct for abuse of discretion, “recogniz[ing] that the district court

has wide discretion in deciding how to handle and how to respond to allegations of juror bias and

misconduct that arise during a trial.” United States v. Tejeda, 481 F.3d 44, 52 (1st Cir. 2007)

(internal quotation marks omitted). A district court’s finding that a juror is credible and that the

jury is impartial is reviewed for clear error. United States v. Burgos-Montes, 786 F.3d 92, 110–11

(1st Cir. 2015).

               2. The Court Conducted a Sufficient Inquiry into the Juror Issue.

        “Where a colorable claim of jury taint surfaces before jury deliberations occur, . . . [t]he

judge should investigate the allegation promptly, addressing whether the taint-producing event

occurred, and if so, assessing the magnitude and extent of any prejudice caused.” Tejeda, 481 F.3d

at 52. As the First Circuit explained in United States v. Wright, 937 F.3d 8, 20 (1st Cir. 2019),

cert. denied, 140 S. Ct. 1283, 206 L. Ed. 2d 264 (2020), “[w]hile a district court must make an

‘adequate inquiry’ into non-frivolous claims of juror bias or misconduct, the district court has

‘broad discretion to determine the type of investigation [that] must be mounted.’” Id. (citations

omitted). See also United States v. Ramirez-Rivera, 800 F.3d 1, 41 (1st Cir. 2015) (“[T]he trial

judge is vested with the discretion to fashion an appropriate and responsible procedure to

determine whether misconduct actually occurred and whether it was prejudicial.”) (internal

quotation marks omitted). “If the court determines that there is a taint-producing event and a

significant potential for prejudice, the trial court should then examine whether prophylactic

measures will alleviate the prejudice (and if so, take them), or whether the threat can otherwise be

dispelled or disproved.” Tejeda, 481 F.3d at 52. “It is the circumstances of each case that will



                                                12
         Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 13 of 20



determine the level of inquiry necessary.” United States v. Rodriguez, 675 F.3d 48, 61 (1st Cir.

2012).

         Here, the Court’s response to the juror issue here was prompt, reasonable, and sufficient to

alleviate any potential prejudice.

                         [REDACTED DUE TO MATERIAL UNDER SEAL]




                                                 13
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 14 of 20



                        [REDACTED DUE TO MATERIAL UNDER SEAL]




       The First Circuit has found it within the district court’s discretion to decline to question all

jurors about an allegation of bias or misconduct involving only one or a subgroup of them based

on credible statements that other jurors were not affected. See Wright, 937 F.3d at 20 (holding no

abuse of discretion where the district court dismissed only the juror who had paid for FBI agent’s

restaurant bill but declined to question the remaining jurors about what the dismissed juror had

told them); United States v. Camacho-Santiago, 851 F.3d 81, 87–89 (1st Cir. 2017) (holding

district court did not abuse its discretion where, in response to information that one juror had

recognized a witness and told one other juror, it excused the first juror and questioned the second

juror, but accepted those jurors’ representations that no other jurors were told); United States v.

Therrien, 847 F.3d 9, 18 (1st Cir. 2017) (holding district court did not abuse its discretion where

it refused to “poll[] the entire jury” regarding who had seen an improperly accessed text message

in the jury room but instead relied on representations of the jury foreperson and the juror who

operated the phone); United States v. Ramirez-Rivera, 800 F.3d 1, 40–41 (1st Cir. 2015) (holding

district court did not abuse its discretion in declining to interview other jurors regarding taint

potentially caused by a juror who was excused after she expressed anxiety about serving, where




                                                 14
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 15 of 20



the juror credibly stated that she had not “communicate[d] her fears or anxieties to any other

member of the jury”).

       The defendant’s reliance upon United States v. Zimny, 846 F.3d 458 (1st Cir. 2017) and

857 F.3d 97 (1st Cir. 2017), is misplaced. Zimny involved a failure to investigate – in the face of

repeated requests and objections by the defense at the time – actual taint as to a juror who remained

on the jury. 846 F.3d at 464–65. And, in Zimny, the First Circuit concluded that it was reasonable

for the district court to have limited the original investigation to only the juror as to which there

was then any evidence of taint. Id. at 467.

                        [REDACTED DUE TO MATERIAL UNDER SEAL]



       This was entirely reasonable and unchallenged by the defendant and his counsel at the time.

       Moreover, once the verdict was returned, the defense asked that the Court question the

jurors about only one thing – whether each juror concurred in the verdict. The Court then polled

the jury and all twelve jurors verbally concurred. As the court in United States v. Blumberg, No.

CRIM. 00-10-B-S, 2000 WL 1511194, at *6 (D. Me. Oct. 5, 2000), noted in rejecting a claim of

juror misconduct:

       [T]he jury in this case was polled thereby establishing prima facie evidence of the
       verdict’s validity. See Morris, 977 F.2d [677] at 689 [(1st Cir. 1992)] (“A juror’s
       acceptance of the verdict upon polling constitutes prima facie evidence of his/her
       participation in deliberations, lack of irregularity therein, and concurrence in the
       outcome, and said verdict should not be disturbed absent extraordinary
       circumstances.”).

Id. Here, both the fact that the jury was polled and the fact that the defense requested no further

questioning of the jury after the verdict demonstrates that any challenge to the verdict based upon

the conduct of the excused juror does not raise a Bayko issue.




                                                 15
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 16 of 20



II.    THERE IS NO BASIS FOR THE DEFENDANT’S CLAIMS REGARDING
       FALSIFICATION OF EVIDENCE.

       A. The Defendant is Incorrect in His Claim That This Court Ruled That There Was No
          Probable Cause to Arrest Him.

       Reynolds also asserts that evidence was falsified by the FBI and the SEC to support his

arrest and indictment. This claim is untrue. It is unsupported by any evidence in the record.

Likewise, the defendant’s claim that this Court found a lack of probable cause for his arrest is

simply wrong.

       The defendant’s extensive argument on this point seems to be based upon a

misunderstanding of the difference between the arrest warrant and the above-described search

warrant for his phones. There was never any challenge to, let alone any finding of a lack of,

probable cause for the arrest. Moreover, the grand jury subsequently found probable cause for the

charges against the defendant contained in the indictment and then the superseding indictment.

       As noted above, the defendant, in his motion to suppress evidence from his phones, did

contend that there was a false statement made in the search warrant affidavit. Although the

government disputes this characterization, it agreed not to use any evidence from the phones in its

case-in-chief and did not do so. Thus, any issue concerning the affidavit in support of the search

warrant is moot.

       B.       The Defendant’s Other Claims of Falsification of Evidence or Perjurious
                Testimony Are without Any Basis and Were Not Raised in the District Court.

       At various points in his extensive filings, the defendant also asserts that other evidence was

or could have been falsified, speculates as to who may have falsified evidence, asks rhetorical

questions about what other evidence may have been falsified, and asserts that testimony was

perjured. There is no basis in the record to support any such claim of falsification or perjury. Nor

were these unspecified claims raised or preserved in the district court proceedings.           Such


                                                16
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 17 of 20



unsupported, rambling allusions to imagined falsification of evidence certainly do not raise a

Bayko issue.

III.   THE DEFENDANT’S CLAIMS OF DISCOVERY VIOLATIONS ARE WITHOUT
       MERIT AND HAVE BEEN WAIVED.

       Reynolds also raises a litany of claims of discovery violations but fails to identify any

actual discovery issues, let alone any that were preserved as issues for appeal. To the contrary,

having been afforded ample opportunity for additional discovery – even in the midst of trial – the

defendant did not request anything further. As discussed in the government’s opposition to the

defendant’s motion for acquittal/a new trial (Dkt. No. 235, incorporated herein by reference),

having failed to seek such discovery or additional time – or even raise these alleged issues – before

or during trial, the defendant cannot prevail on them on appeal. See, e.g., United States v.

Sepulveda, 15 F.3d 1161, 1178 (1st Cir. 1993) (“When discovery material makes a belated

appearance, a criminal defendant must ordinarily seek a continuance if he intends to claim

prejudice. . . . As a general rule, a defendant who does not request a continuance will not be heard

to complain on appeal that he suffered prejudice as a result of late-arriving discovery.”) (citations

omitted); United States v. Diaz-Villafane, 874 F.2d 43, 47 (1st Cir. 1989) (noting that a defendant’s

claim “that he was unfairly surprised is severely undermined, if not entirely undone, by his neglect

to ask the district court for a continuance to meet the claimed exigency”).

       In addition, all of the defendant’s newfound claims of discovery violations are entirely

without merit. Indeed, most appear to stem from the defendant’s misapprehension that the

government was required to gather evidence for his benefit, rather than turn over the evidence in

its possession. There is no such obligation. “The government’s obligations under Brady only

extend to information in its possession, custody, or control.” United States v. Hall, 434 F.3d 42,

55 (1st Cir.2006). “Brady... [does not] require[ ] a prosecutor to seek out and disclose exculpatory

                                                 17
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 18 of 20



or impeaching material not in the government’s possession.” United States v. Bender, 304 F.3d

161, 164 (1st Cir. 2002).

       Moreover, much of the evidence about which Reynolds now claims discovery violations

appears to be information he had in his possession or was aware of in any event – such as

PixarBio’s interactions with Purdue Canada or its own accountants. There can be no “suppression”

of evidence by the government when the evidence is already known to the defendant. And, as

explained by the Fifth Circuit in United States v. McKenzie, 768 F.2d 602, 608 (5th Cir. 1985),

“Brady does not oblige the government to provide the defendants with evidence that they could

obtain from other sources by exercising reasonable diligence. When evidence is available equally

to the defense and the prosecution, the defendants must bear the responsibility of their failure to

diligently seek its discovery.” Id. (citations omitted).

       In short, the defendant’s belated, unpreserved, and meritless claims of discovery violations

do not raise any Bayko issue.

IV.    THE DEFENDANT’S OTHER CLAIMS SIMPLY DO NOT RAISE ISSUES
       RELEVANT TO THE VALIDITY OF THE VERDICT.

       The remainder of the defendant’s claims are not only unpreserved, but simply do not raise

anything that would be relevant or material to the validity of the verdict. Speculation about the

impact of the verdict on alleged competitors such as Purdue Pharma does not even raise a legal or

factual issue with respect to the trial. The defendant’s continued claims about his intention to

create a product to replace opioids just demonstrates that he continues to make false statements

about PixarBio and its product and should be in prison where it will be more difficult for him to

seek to continue perpetuating this fraud. Reynolds’s repeated assertions that NeuroRelease is real

and that he is not oblivious to reality are simply not legal issues, let alone a basis for release

pending appeal.


                                                 18
        Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 19 of 20



        The defendant’s claims about InVivo, patents, and the SEC proceedings and asset freeze

are likewise irrelevant to whether he should be released pending appeal. The fact that this case

was not charged as a Ponzi scheme or an insider trading case is also irrelevant.

V.      THE TIMING OF THE DEFENDANT’S MOTION SUGGESTS THAT IT IS FOR THE
        PURPOSE OF DELAY.

        Reynolds avers that his motion is not for the purpose of delay. However, the timing of the

motion indicates otherwise. Rather than file his motion for stay pending appeal at any time in the

more than six months that he has been scheduled to report, the defendant waited until the last

minute to properly file the motion with this Court. The First Circuit instructed him on multiple

occasions to file in the district court in the first instance, but he ignored those instructions until just

two weeks before his then-scheduled report date. There is simply no reason why the defendant

could not have filed this motion shortly after his sentencing in February 2020. Moreover, the

Court has already granted the defendant three deferrals of his report date – which has provided

him with plenty of time to work on his appeal. Thus, the delay in filing suggests that the defendant

is trying to use this motion, and the need for this Court (and possibly the First Circuit thereafter)

to have time to consider it, as a way to further delay his report date. Such an attempt on such a

meritless motion should not be rewarded. Moreover, the defendant’s continued promotion of false

claims about PixarBio’s prospects suggest that he does in fact remain a danger to the community.

        Finally, the defendant’s assertion that it would be more difficult for him to prepare his

appeal from prison is not a basis for release pending appeal. It simply is not a factor in the Bayko

analysis and it is the defendant’s choice to proceed pro se. Moreover, many defendants do prepare

many complex and pro se appeals while incarcerated.




                                                    19
       Case 1:18-cr-10154-DPW Document 391 Filed 09/23/20 Page 20 of 20




                                             CONCLUSION

       For the foregoing reasons, the defendant’s motion for release pending appeal should be

denied. For the same reasons, his motion to receive jury room extraneous documents and motion

to extend his report date to May 2021 should also be denied.


                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Sara Miron Bloom
                                              SARA MIRON BLOOM
                                              LESLIE A. WRIGHT
                                              Assistant United States Attorneys
                                              John Joseph Moakley United States Courthouse
                                              1 Courthouse Way, Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3265



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants.

                                              /s/ Sara Miron Bloom
                                              Assistant United States Attorney
Date: September 23, 2020




                                                20
